Appeal from a judgment of the County Court of Kings County convicting defendant of the crime of assault in the first degree and imposing an indeterminate sentence therefor, the maximum of such punishment to be ten years and the minimum five years, and' imposing ten years additional imprisonment, pursuant to section 1944 of the Penal Law, for being armed. Judgment modified on the law by providing that the additional punishment imposed pursuant to section 1944 of the Penal Law shall be an indeterminate sentence of not less than five nor more than ten years. As so modified, the judgment is unanimously affirmed. The modification of the added sentence is required by People v. Proeito (261 N. Y. 376). Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.